Citation Nr: 0109192	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation for compensation 
based on individual unemployability, due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, wherein, in 
pertinent part, entitlement of the veteran to a total 
disability evaluation for compensation due to individual 
unemployability (TDIU) was denied.  The veteran initiated an 
appeal of the February 2000 denial later in February 2000.  
Such appeal was then perfected, and following the RO's 
issuance of a May 2000 notice to the veteran, advising him 
that his appeal was being certified to the Board, he 
submitted additional evidence to the Board within the 
allotted 90-day time frame.  Such evidence was accompanied by 
a waiver of initial consideration by the RO.

It is noted parenthetically that the Board in a decision of 
March 1999 regarding a claim for secondary service connection 
for a left knee disorder, referred to the RO the issue of the 
veteran's entitlement to a TDIU for its adjudication, which 
was not effected until entry of the February 2000 decision 
cited above.  Contrary to the veteran's contentions, the 
docketed appeal leading to the Board's decision in March 1999 
is closed, based on a grant of service connection for 
degenerative joint disease of the left knee, secondary to a 
service-connected below-the-knee amputation of the right leg, 
by rating action in August 1999.  During the course of the 
instant appeal, however, the veteran has submitted a timely 
notice of disagreement with the initial rating of 10 percent 
assigned by the RO in August 1999 for his degenerative joint 
disease of the left knee.  

As to the claim for an initial rating in excess of 10 percent 
for a left knee disorder, no statement of the case has been 
issued as per Manlincon v. West, 12 Vet. App. 238 (1999), and 
such matter is therefore the subject of remand action that 
follows the adjudication of the TDIU matter.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
below-the-knee amputation of the right lower extremity, 
evaluated as 40 percent disabling, and degenerative joint 
disease of the left knee, evaluated as 10 percent disabling.

2.  The veteran attended not more than eight years of formal 
schooling, but completed the requirements for a general 
equivalency diploma.  He also underwent vocational or 
technical training for a period of 27 months in 
refrigeration, air conditioning, and electricity, with the 
subsequent pursuit of an AA degree in Business Management at 
a technical college, which he did not complete.  His past 
work experience was primarily as an owner and operator of an 
appliance repair business, with all gainful work activity 
ceasing in July 1997.

3.  The veteran's service-connected disabilities, alone, 
render him unemployable, considering his educational and 
occupational background.


CONCLUSION OF LAW

The assignment of a total disability rating based on 
individual unemployability is warranted.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.15, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that, during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  Such a determination is 
likewise needed regarding the question of whether the Board 
may proceed to adjudicate the merits of the TDIU claim, 
without first permitting the RO to complete its action with 
respect to the intertwined claim for an initial rating in 
excess of 10 percent for disability of the left knee.  Based 
on the evidence now contained within the claims folder, 
action favorable to the veteran as to his TDIU claim is 
warranted, thereby obviating the need to delay action on such 
matter by returning the case to the RO.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91 (O.G.C. Prec. 75-91); see Karnas 
v. Derwinski, 1 Vet. App. 301 (1991). 

In the matter at hand, service connection has been 
established for a below-the-knee amputation of the right leg, 
for which a 40 percent evaluation is in effect, and for 
degenerative joint disease of the left knee, for which a 10 
percent schedular evaluation has been assigned.  On that 
basis alone, the veteran fails to satisfy the initial 
schedular requirements for the assignment of a TDIU set forth 
in 38 C.F.R. § 4.16(a).  

That notwithstanding, the question thus presented by the 
veteran's appeal is whether he is unemployable by reason of 
his service-connected disabilities, considering his 
educational and occupational background.  Evidence on file 
indicates that the completed seven or eight years of formal 
education, following which he earned a general equivalency 
diploma.  Additional vocational or technical training 
spanning a period of 27 months followed in the fields of 
refrigeration, air conditioning, and electricity.  The record 
also reflects that he pursued an AA degree in Business 
Management at a technical college during the period from 
March 1975 to May 1976, a goal that was not achieved.  His 
employment has consisted primarily of appliance repair, 
including a period in which he owned and operated an 
appliance repair business.  All work activity is shown to 
have ceased in July 1997.

Also submitted in support of the veteran's claim for a TDIU 
are records utilized by the Social Security Administration 
(SSA).  Such records demonstrate that SSA found the veteran 
entitled to disability benefits, effective from July 1997, 
due to osteoarthrosis and allied disorders.  The medical 
records relied upon by the SSA disclosed severe degenerative 
joint disease of the veteran's left knee, as well as a below-
the-knee prosthesis of the right leg, with limitations in 
such activities as walking, moving on and off the examining 
table, and in arising from a seated position.  An SSA 
physician found the veteran able to lift not more than ten 
pounds, to stand not more than two hours daily in an eight-
hour workday, and to sit for six hours in an eight-hour 
workday.  Use of foot controls or climbing of ladders or 
scaffolds was not within the veteran's capabilities, and he 
was found to be able to balance, stoop, kneel, crouch, or 
crawl not more than occasionally.

Among the other evidence presented are two statements, dated 
in July 2000, from a private treating physician, wherein it 
was noted that the veteran's below-the-knee amputation of the 
right leg and end stage arthritis of the left knee precluded 
the performance of manual labor requiring marked ambulation, 
squatting, or bending.  Also submitted are five written 
statements from past and prospective employers of the 
veteran, with each of the lay affiants reporting that the 
veteran lacked the physical capabilities to permit him to 
work as an appliance repairman.  His most recent employer 
specifically noted that the veteran's employment had been 
terminated in July 1997 due to physical disabilities, 
especially the loss of his right leg and a deterioration of 
the left leg.

The record includes medical data denoting the existence of 
significantly disabling service-connected disabilities, and 
while such are currently rated in combination as not more 
than 50 percent disabling, it is evident that such disorders 
limit severely the types of jobs for which the veteran is 
qualified.  His past work experience has been as an appliance 
repairman, and the record is clear that he is incapable or 
returning to that work or any type of similar work.  While it 
is shown that the veteran was an owner of business for many 
years and that he pursued an AA degree which, if completed, 
might qualify him for sedentary work, it is not shown that 
his current educational or occupational background is such as 
would permit him to engage in less demanding physical labor, 
given the limitations imposed by medical personnel with 
respect to ambulation, weight bearing, and other exertional 
activities.  It is also significant that the record does not 
contain any evidence from vocational or medical professionals 
attesting to the existence of residual abilities on the part 
of the veteran to engage in some form of substantially 
gainful employment on a sustained and satisfactory basis.

It is therefore the Board's conclusion that a preponderance 
of the evidence is to the effect that the veteran's service-
connected disabilities are of such a nature and severity as 
to prevent him from engaging in any form of gainful work 
activity and, as such, entitlement to a TDIU is granted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.16. 


ORDER

A TDIU is granted, subject to those provisions governing the 
payment of monetary benefits.


REMAND

Further action with respect to the veteran's claim for an 
initial rating in excess of 10 percent for a left knee 
disorder is required pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, this matter is REMANDED to the 
RO for the following actions

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to an initial 
rating in excess of 10 percent for 
degenerative joint disease of the left 
knee.  The RO should further inform the 
veteran in writing of his right to submit 
any additional argument and/or evidence 
in support of such claim.  Such evidence 
may be of a lay or medical variety, but 
should be relevant to the question of the 
severity of his service-connected left 
knee disorder from September 1996 to the 
present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his service-connected 
left knee disorder since 1998.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records, including those 
compiled at the VA Medical Center in 
Columbia, South Carolina, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected left knee disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review in connection with 
the examination, and the examiner should 
indicate that the folder has been 
reviewed.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I. The examiner should detail the 
degree of range of motion of the 
left knee.  For VA purposes, normal 
flexion of the knee is to 140 
degrees and normal extension is to 0 
degrees.  Also, tests for stability 
of the knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.

II. The examiner should be asked to 
determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If any determination cannot feasibly 
be made, it should be so indicated.

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If any determination cannot 
feasibly be made, it should be so 
indicated.

5.  Upon the completion of any further 
development deemed necessary by the RO, 
the veteran's claim for an initial rating 
in excess of 10 percent for degenerative 
joint disease of the left knee must be 
readjudicated under Fenderson v. West, 12 
Vet. App. 119 (1999), with consideration 
being accorded VAOPGCPREC 23-97, 9-98, in 
terms of the assignment of any separate 
rating.  A statement of the case must 
then be prepared and furnished to the 
veteran and his representative if the 
claim remains denied, along with specific 
notice of the veteran's appellate rights 
and procedures.  The veteran is advised 
of the necessity of filing a substantive 
appeal if the Board is to address this 
matter.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. §5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



